
	

113 SRES 94 ATS: Recognizing the 50th anniversary of the sinking of U.S.S. Thresher (SSN 593).
U.S. Senate
2013-04-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 94
		IN THE SENATE OF THE UNITED STATES
		
			April 9, 2013
			Mrs. Shaheen (for
			 herself, Ms. Ayotte,
			 Ms. Collins, and
			 Mr. King) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Recognizing the 50th anniversary of the
		  sinking of U.S.S. Thresher (SSN 593).
	
	
		Whereas U.S.S. Thresher was first
			 launched at Portsmouth Naval Shipyard on July 9, 1960;
		Whereas U.S.S. Thresher departed
			 Portsmouth Naval Shipyard for her final voyage on April 9, 1963, with a crew of
			 16 officers, 96 sailors, and 17 civilians;
		Whereas the mix of that crew reflects the unity of the
			 naval submarine service, military and civilian, in the protection of the United
			 States;
		Whereas at approximately 7:47 a.m. on April 10, 1963,
			 while in communication with the surface ship U.S.S. Skylark,
			 and approximately 220 miles off the coast of New England, U.S.S.
			 Thresher began her final descent;
		Whereas U.S.S. Thresher was declared lost
			 with all hands on April 10, 1963;
		Whereas in response to the loss of U.S.S.
			 Thresher, the United States Navy instituted new regulations to
			 ensure the health of the submariners and the safety of the submarines of the
			 United States;
		Whereas those regulations led to the establishment of the
			 Submarine Safety and Quality Assurance program (SUBSAFE), now 1 of the most
			 comprehensive military safety programs in the world;
		Whereas SUBSAFE has kept the submariners of the United
			 States safe at sea ever since as the strongest, safest submarine force in
			 history;
		Whereas, since the establishment of SUBSAFE, no
			 SUBSAFE-certified submarine has been lost at sea, which is a legacy owed to the
			 brave individuals who perished aboard U.S.S. Thresher;
		Whereas from the loss of U.S.S. Thresher,
			 there arose in the institutions of higher education in the United States the
			 ocean engineering curricula that enables the preeminence of the United States
			 in submarine warfare; and
		Whereas the crew of U.S.S. Thresher
			 demonstrated the last full measure of devotion in service to the
			 United States, and this devotion characterizes the sacrifices of all
			 submariners, past and present: Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes the
			 50th anniversary of the sinking of U.S.S. Thresher;
			(2)remembers with
			 profound sorrow the loss of U.S.S. Thresher and her gallant
			 crew of sailors and civilians on April 10, 1963; and
			(3)expresses its
			 deepest gratitude to all submariners on eternal patrol, who are
			 forever bound together by dedicated and honorable service to the United States
			 of America.
			
